Citation Nr: 0315319	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-24 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years 
and retired in September 1971.  He died in May 1995; the 
appellant is his surviving spouse.  

Historically, in a July 1997 decision, the RO denied the 
claims on appeal.  The appellant submitted a notice of 
disagreement with that denial of service connection for the 
cause of the veteran's death in October 1997 and the RO 
issued a statement of the case in December 1997.  A 
substantive appeal as to the denial of service connection for 
the cause of the veteran's death was received from the 
appellant in January 1998.  In a July 1999 decision, the 
Board of Veterans' Appeals (Board) denied the claim for 
service connection for the cause of the veteran's death as 
not well grounded.  

In November 1999, the appellant requested "reconsideration" 
of the Board's July 1999 decision and submitted new evidence 
for the record.  In a January 2003 rating decision, the RO 
considered the cause of death claim, but denied service 
connection for the cause of the veteran's death on the basis 
that the claim was not well grounded.  The RO also denied the 
claim for DEA benefits under Chapter 35.  In July 2001, the 
appellant testified at a hearing before the undersigned at 
the RO; a transcript of that hearing is of record.  

When the Board reviewed the appeal in October 2001, it noted 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and 
the fact that the VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
Under the circumstances of this case, the Board found that de 
novo review of the question of service connection for the 
cause of the veteran's death was appropriate.  The Board 
remanded that issue to the RO for additional development, 
deferring a decision on the claim for Chapter 35 DEA benefits 
until after completion of the actions requested on remand.  
The RO accomplished the requested development, but continued 
the denial of each claim; hence, those matters have been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran died in May 1995.  The death certificate 
lists the cause of death as cancer of the pharynx; tobacco 
was noted to be another significant condition contributing to 
death, but not resulting in the underlying cause of death.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities, and there was no 
claim for service connection pending before VA.

4.  While the veteran had active service in the Republic of 
Vietnam during the Vietnam era, and is presumed exposed to 
herbicide agents, including Agent Orange, during service, 
cancer of the pharynx is not among the disabilities 
recognized by VA as etiologically related to herbicide (Agent 
Orange) exposure in Vietnam.

5.  The competent and persuasive medical evidence indicates 
that there is no nexus between this veteran's cancer of the 
pharynx and presumed Agent Orange exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.311, 3.312 (2002). 

2  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A. §§ 1310, 3501 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As noted previously, the VCAA was signed into law during the 
pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  In addition to 
essentially eliminating the concept of the well-grounded 
claim, the VCAA and its implementing regulations also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
the claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claims on appeal has been 
accomplished.

Through the July 1997 rating decision, the December 1997 and 
August 2000 statements of the case, numerous supplemental 
statements of the case and the October 2001 Board remand, the 
appellant and her representative have been notified of the 
law and regulations governing entitlement to the benefits she 
seeks, the evidence which would substantiate her claims, and 
the evidence that has been considered in connection with her 
appeal.  In fact, the Board's October 2001 remand 
specifically informed the appellant that although cancer of 
the pharynx (the cause of the veteran's death) is not a 
disease for which service connection is available on a 
presumptive basis, service connection could be granted for a 
disease based on exposure to Agent Orange when there is 
medical evidence linking it so such in-service exposure.  
Thus, the Board finds that the appellant and her 
representative have received sufficient notice of the 
information and evidence needed to support her claim, and 
provided ample opportunity to submit information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the October 2001 remand, the Board noted the appellant's 
submission of a private physician's statement in support of 
her claim and she was informed that a VA medical opinion 
would be obtained in order to properly adjudicate the claim.  
A December 2001 letter from the RO to the appellant and her 
representative and the October 2001 remand included reference 
to the VCAA and recitation of the pertinent laws and 
regulations promulgated thereto.  In the December 2001 
letter, the RO apprised the appellant that she could submit 
further evidence in support of her claim and pointed out that 
VA would request medical records from any sources she 
identified.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The  appellant requested, and was 
afforded the opportunity, to testify at a Board hearing on 
appeal.  Moreover, the RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, to include obtaining 
medical records pertaining to the veteran's treatment and a 
medical opinion, as requested by the Board.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of her claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Background

The death certificate indicates that the immediate cause of 
the veteran's death in May 1995 was cancer of the pharynx.  
Tobacco was noted to be another significant condition 
contributing to death, but not resulting in the underlying 
cause of death.  No autopsy was conducted.  Treatment records 
include a diagnosis of squamous cell carcinoma of the 
hypopharynx with multiple lung nodules, metastatic disease to 
the lungs.  At the time of the veteran's death, service 
connection was not in effect for any conditions and there was 
no claim for service connection pending before VA.     

According to the veteran's service personnel records, he had 
active service in the Republic of Vietnam during the Vietnam 
era.  A careful review of the service medical records reveals 
no findings or complaints with regard to cancer of the 
pharynx.  The report of an April 1971 retirement examination 
noted an abnormal clinical evaluation of the mouth and 
throat; however, the abnormality noted was limited to 
enucleated tonsils.  There were no pertinent defects or 
diagnoses noted.  

Private treatment records associated with the claims file 
include a November 1994 Operative Report noting a diagnosis 
of squamous cell carcinoma pharynx.  A Completion of 
Radiotherapy report noted that the veteran's last treatment 
was May 3, 1995.  The diagnosis was recurrent squamous cell 
carcinoma of the subglottic larynx regions.  On completion of 
treatment, it was noted that the veteran had deteriorated and 
treatment was discontinued as per his primary physician.  

In a November 1999 statement, Leonard N. Glade, M.D., noted 
that the veteran had died of cancer of the pharynx.  Dr. 
Glade referred to the July 1997 rating decision and the 
conclusion that "there is no connection for Agent Orange to 
cause cancer of the pharynx."  Dr. Glade pointed out that 
the pharynx and larynx have similar and continuous epithelia 
and "[t]o assume that a causative agent for cancer on one 
area would not be causative in a similar and structurally 
related area is not logical.  Given the evidence, Agent 
Orange is likely to have contributed to the development of 
cancer in [the veteran]."

In October 2001, the Board remanded the claim on appeal for 
the RO to obtain the veteran's complete medical records and a 
medical opinion addressing the central question on appeal.  
In a January 2002 response to the RO's request for records 
detailing treatment afforded the veteran from 1975 to 1995, 
Touro Infirmary (the hospital identified by the appellant as 
being the source of the veteran's terminal treatment) 
responded that the requested records have been destroyed.  

In a January 2003 opinion, a VA physician addressed specific 
questions posed by the RO and the Board.  The physician noted 
that, in rendering the opinion, he had reviewed the veteran's 
claims file, including the service medical records, post-
service medical records and the statement from Dr. Glade.  
The VA physician noted that there was relatively little 
discreet evidence that would implicate the veteran's military 
service in the cause of his death.  The physician noted that 
Dr. Glade's suggestion that the epithelium of the hypopharynx 
and epithelium of the larynx are similar is biologically 
true, however, the relationship between Agent Orange and 
cancers of the respiratory tract is a legal definition and 
not a medical one.  

To answer the central question on appeal, that is, whether it 
is at least as likely as not that herbicide exposure 
contributed substantially or materially to cause the 
veteran's death, the VA physician reviewed medical literature 
collected from assessment of diseases acquired by Vietnam era 
veterans and compared their illnesses to those persons who 
did not service in the Vietnam theater and the legal 
definition of diseases related to Agent Orange exposure.  The 
physician indicated that a review of that information 
revealed no evidence of a medical association between 
exposure to herbicides and respiratory tract carcinomas.  The 
physician cited specific references in support of that 
conclusion and noted that there was no association between 
exposure to herbicides and subsequent development of cancers 
of the lung or upper airway.  Thus, the physician indicated 
that the relationship between Agent Orange and cancer is 
"strictly a legal definition."  The physician further noted 
that the applicable regulations specifically did not include 
cancers of the hypopharynx.  Therefore, in the physician's 
opinion, there is no evidence that this veteran's cancer was 
due to his possible exposure to herbicides as the medical 
evidence does not show any such relationship.  Again, while 
Dr. Glade's statement was noted to be "medically true," the 
VA physician stated that there was no medical evidence that 
links Agent Orange exposure to the subsequent development of 
cancers of the respiratory tract.  The VA physician 
summarized his opinion as finding that there was no credible 
evidence in the veteran's record that would implicate his 
time in the military in the causation of his death from 
squamous cell carcinoma of the hypopharynx.  

III.  Analysis

A.  Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  In making this 
determination, the Board must weigh the evidence and, in so 
doing, may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A diagnosis or opinion by a health care professional need not 
be accepted as conclusive, and is not entitled to absolute 
deference; rather, it is the Board's responsibility to weigh 
and assess the credibility of the medical evidence of record.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Among other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

In this case, the appellant does not contend, and the record 
does not reflect, that cancer of the pharynx was manifest in 
service.  Rather, she and her representative have asserted 
that cancer of the pharynx resulting in the veteran's death 
was due to Agent Orange exposure in service.  During the July 
2001 hearing, the representative argued that the list of 
conditions for which presumptive service connection is 
warranted is not exhaustive and was intended as an example of 
the types of disabilities for which presumptive service 
connection would be granted.  The appellant testified that 
the veteran was sick from the time he returned from Vietnam 
and treated himself.  She reported that the veteran lost 
weight and couldn't eat.  

In a December 2001 written statement, the appellant further 
reiterated her assertion that the veteran was sick when he 
returned from Vietnam.  She reported that he had a tumor 
removed form his stomach ten years after he retired.  The 
appellant attempted to obtain related medical records but was 
told that the records had been destroyed.  She could not 
recall which hospital the veteran had been in for the tumor 
removal.  

Pertinent to the appellant's assertion that the veteran's 
death is related to Agent Orange exposure during service, the 
Board points out that legislation enacted during the course 
of this appeal provides, in part, a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era.  Accordingly, for the purposes of this 
claim, the Board will presume that the veteran was exposed to 
Agent Orange during his service in Vietnam.  See Veterans 
Education and Benefits Expansion Act of 2001 Public Law 107-
103, 115 Stat. 976 (2001). 

If a veteran was exposed to an herbicide agent during active 
duty in the Armed Forces, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even if there is no record of such 
diseases during service:  Chloracne, or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); or soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  That regulation 
was more recently amended to add "Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes)" 
to the list of disabilities for which service connection will 
be presumed based upon exposure to Agent Orange during 
service in Vietnam.  See 66 Fed. Reg. 23166-23169 (May 8, 
2001).  Thus, a presumption of service connection arises for 
a Vietnam era veteran (presumed exposed to Agent Orange) who 
later develops one of the conditions listed above.  

Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 
3.303.

Cancer of the pharynx is not among the conditions that may be 
presumptively service connected, based on Agent Orange 
exposure, under the applicable provisions.  See 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307(a) and 3.309(e).  As for the 
representative's argument that the list of presumptive 
conditions noted in 38 C.F.R. § 3.309(e) is not intended to 
be exhaustive and the parenthetical list following 
"respiratory cancers" was included by way of example only, 
the Board emphasizes that it is bound by the regulations and 
those regulations do not provide a presumption of service 
connection for cancer of the pharynx.  While the 
representative has asserted that there has been no definite 
exclusion for cancer of the pharynx, the Board notes that 
nasopharyngeal cancer is among those conditions for which the 
Secretary has specifically determined that a presumption of 
service connection, due to Agent Orange exposure, is not 
warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 
2003).  The Board also emphasizes that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted (emphasis added).  Id.; 
see also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-
57589 (1996); Notice, 59 Fed. Reg. 341-346 (1994).  Under 
these circumstances, presumptive service connection for 
cancer of the pharynx is not available.

Further, as regards the relationship between this veteran's 
cancer of the pharynx and presumed Agent Orange exposure, the 
Board finds that the competent and persuasive medical 
evidence establishes that there is no such relationship.  

In support of her claim, the appellant has presented the 
opinion of Dr. Glade, a private physician.  In his opinion, 
Dr. Glade noted that Agent Orange has been associated with 
cancer of the larynx, but not cancer of the pharynx and the 
epithelia of the pharynx and larynx are similar and 
continuous; thus, to assume that a causative agent for cancer 
in one area would not be causative in a similar and 
structurally related area is not logical.  As noted by the 
January 2003 VA physician's opinion, that statement is true 
with regard to the fact that the epithelia of the larynx and 
pharynx are continuous and similar.  However, Dr. Glade's 
opinion appears only to rest only on the assumption of a 
causal relationship between Agent Orange exposure and one 
anatomical area and not another is "not logical." 
nevertheless, he did not offer any reason, other than logic, 
that Agent Orange contributed to this particular veteran's 
cancer.  Rather, Dr. Glade's opinion was offered in more 
general terms and did not indicate any familiarity with the 
facts of this particular veteran.

On the contrary, the VA physician who rendered an opinion in 
January 2003, ruling out such a relationship, was rendered 
after a thorough review of the evidence in the claims file, 
and was based on both consideration of pertinent medical 
literature, and the facts specific to this veteran's case.  
Indeed, in offering the opinion, the VA physician 
specifically cited to and discussed evidence in the record, 
including Dr. Glade's statement, and offered a rationale in 
support of the opinion.  The VA physician's opinion included 
a lengthy discussion of the fact that the determination that 
there was a link between Agent Orange and certain cancers was 
"strictly a legal definition," but also included the 
opinion that there was no evidence that this veteran's cancer 
was related to service, to include exposure to Agent Orange.  

Under these circumstances, the Board finds the VA physician's 
opinion is more probative of the question at issue, and is 
entitled to greater weight than Dr. Glade's opinion.  See 
Prejean, 13 Vet. App. at 444.  As such, the Board finds that 
the weight of the medical evidence militates against the 
claim for service connection for the cause of the veteran's 
death. 

While the Board has considered the appellant's assertions in 
connection with the appeal, such assertions do not constitute 
competent and probative evidence of the required nexus.  As a 
layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to render a 
probative opinion on a medical matter, such as the cause of 
the veteran's death, or the etiology of a disability 
resulting in the cause of death.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board also has considered the benefit-of-the-doubt-
doctrine.  However, as the preponderance of the competent and 
probative evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.

B.	Chapter 35 Benefits

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease (as indicated 
above, service connection has not been established for the 
cause of the veteran's death).  Moreover, as service 
connection had not been established for any disability 
suffered by the veteran, the veteran did not have a total 
disability that was permanent in nature resulting from a 
service-connected disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

